MARTIN, J.
Relator was indicted for the offense of murder. In a habeas corpus hearing relator was remanded without bail to the custody of' the sheriff of Tarrant county, from which order he appeals to this court.
A couple of negroes in a Chevrolet roadster had attempted to run over a bicycle officer in the city of Fort Worth. The number and description of their car was turned in to police headquarters. The police officers were instructed to pick this car up. A car fitting its description passed a few nights after this and officers gave chase to it, overtaking it a short distance away, where it was parked near the curb. Two negro men and a negro woman were its occupants. The driver denied that they had tried to run over the bicycle officer, but admitted the car’s ownership. The car bore the same number as the car for which officers were looking. One of the officers told them to get out and, “Let’s see what they had on them.” While the driver was ■ being searched, appellant attempted to escape from deceased. Asked to not run away until they were searched, the relator shot deceased with a pistol and killed him. He fled, was arrested in Chicago about a year later, and returned.
We do not analyze or express an opinion as to the testimony for obvious reasons; but under well-known rules, not necessary here to restate, we are of the opinion that the trial court’s judgment was correct, and the same is accordingly affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.